Citation Nr: 1430092	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  07-13 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

In a February 2011 decision, the Board denied the Veteran's claim of entitlement to service connection for a disorder manifested by somnolence, fatigue, and/or excessive sleeping.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In October 2012, the Court in a single-judge Memorandum Decision reversed in part and set aside the February 2011 Board decision and remanded the matters for further adjudication.  The Secretary filed a timely reconsideration of the Court's October 2012 decision.  In April 2013, the Court withdrew the October 2012 single-judge decision, but then vacated the Board's February 2011 decision on this issue and remanded the matter for readjudication.  As a result, this issue was remanded by the Board in December 2013 for a new examination and etiological opinion and the issue now returns for appellate review.

The Veteran's file was reviewed in the Virtual VA paperless claims processing system.


FINDING OF FACT

Granting the benefit of the doubt to the Veteran, the currently demonstrated obstructive sleep apnea was incurred during or a result of his active duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2009); 38 C.F.R. §§ 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for obstructive sleep apnea is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009)) and the implementing regulations.

Merits of the Claim

The Veteran seeks service connection for obstructive sleep apnea that began during his active duty service.  The Board finds that given the benefit of the doubt and the credible lay testimony, the claim of obstructive sleep apnea must be granted.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As obstructive sleep apnea is not a chronic disease under § 3.309(a), the United States Court of Appeals for Veterans Claims (Court) finds as a matter of law that continuity of symptomatology may not serve in lieu of medical nexus.  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In its April 2013 Memorandum Decision, the Court inferred from the Veteran's arguments that he was essentially alleging that he had manifestations of a sleep disorder in service, and found that the Board did not adequately address his theory of in-service sleep problems or evidence in that regard; and, in essence the Board failed to adequately consider the lay statements of record describing his in-service and continuing post-service sleep problems.  The Court therefore remanded the claim for the Board to consider these allegations and instructed the Board not to limit its evaluation of the evidence solely to a claim for service connection for a chronic disability manifested by difficulty sleeping, but to consider any potential sleep disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009)

The Veteran submitted an October 2013 private physician's opinion which, based on lay statements including the Veteran's, as well as a review of the Veteran's electronic files, diagnosed sleep apnea and concluded that this disorder was related to active duty service.  

As there was some discrepancy over the Veteran's actual diagnosis a December 2013 remand requested that the Veteran be afforded a VA examination to determine any current diagnoses and their etiology.  A January 2014 VA examination diagnosed the Veteran with sleep apnea based on lay statements and an August 2006 sleep study.  As a sleep study was not performed in conjunction with that examination and the August 2006 sleep study was inconclusive, a new examination was ordered and in March 2014 a new sleep study was conducted.  The Veteran was diagnosed with obstructive sleep apnea.  The examiner for both the January 2014 and March 2014 VA examination opined, however, that the Veteran's obstructive sleep apnea was less likely than not related to the Veteran's active duty service as there was no definite diagnosis of sleep apnea until March 2014, 22 years after his separation from service.  

In the January 2014 VA examination, the examiner noted that one of the Veteran's symptoms associated with sleep apnea was persistent daytime hypersomnolence.  The various lay statements of record including various statements from the Veteran's wife, fellow servicemen, and the Veteran himself note that the Veteran always had problems with falling asleep during the day any time he was not being physically active.  The private examiner's October 2013 positive nexus opinion was based in part on the lay statements that support clinical signs and symptoms of sleep apnea including fighting sleepiness all day, at work, while traveling, or while driving.  The positive opinion was also based on an exhaustive review of the record. 

The evidence is at least in relative equipoise in showing that the Veteran's current obstructive sleep apnea disorder was as likely as not incurred during his active duty service.  38 U.S.C.A. § 1154(a) (West 2002).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


